991 F.2d 790
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.REYNOLDS MEMORIAL HOSPITAL, INCORPORATED, Plaintiff-Appellee,v.Alfred J. VINCENT, Defendant-Appellant,andNgaire VINCENT;  Richard Barnes, Trustee;  BridgeportSavings & Loan, Bridgeport, Ohio, Defendants.REYNOLDS MEMORIAL HOSPITAL, INCORPORATED, Plaintiff-Appellee,v.Alfred J. VINCENT, Defendant-Appellant,andNgaire VINCENT;  Richard Barnes, Trustee;  BridgeportSavings & Loan, Bridgeport, Ohio, Defendants.
Nos. 92-1658, 92-2077.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 30, 1992Decided:  April 12, 1993

Appeals from the United States District Court for the Northern District of West Virginia, at Wheeling.  Robert Earl Maxwell, Chief District Judge.  (CA-91-131-W)
Alfred J. Vincent, Appellant Pro Se.
Robert Patrick Fitzsimmons, Fitzsimmons & Parsons, L.C., Wheeling, West Virginia;  Bert Michael Whorton, Chase, Hyre, Gardner & Whorton, Moundsville, West Virginia, for Appellee.
N.D.W.Va.
DISMISSED.
Before HALL, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Alfred J. Vincent appeals from the district court's remand of this matter to state court and its denial of his Fed.  R. Civ. P. 59(e) motion.  Because this Court has no jurisdiction to consider these appeals, we dismiss.  In August 1991 Vincent filed a petition for removal to federal court of a state action to satisfy a lien.  The petition was filed some thirty-seven months after the service of the state complaint upon Vincent.


2
Removal petitions must be filed within thirty days of the receipt of the state complaint.  28 U.S.C.A. § 1446(b) (West 1973 & Supp. 1992).  Thus, the district court was without jurisdiction to remove the state action.  28 U.S.C. § 1447(c) (1988).   Wilkins v.  Rogers, 581 F.2d 399, 403 (4th Cir. 1978).  We are without jurisdiction to consider the appeal of a remand made pursuant to § 1447(c).  Id. Therefore, we dismiss the appeal in No. 92-2077.


3
The appeal in No. 92-1658 must also be dismissed.  The notice of appeal in that case was filed prematurely, before the disposition of a pending Fed.  R. Civ. P. 59(e) motion to alter the judgment.  Therefore, this Court has no jurisdiction over that appeal.   See Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).


4
We deny Vincent's motion to assign Judge Richard Williams to conduct further proceedings in the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED